Citation Nr: 0732615	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-24 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

In August 2005, the veteran requested a hearing before the 
Board.  He withdrew that request in a written statement dated 
in November 2005. 

In correspondence dated in February 2006, the veteran raised 
claims for an increased rating of his service-connected 
diabetes mellitus and for service connection for hypertension 
and elevated cholesterol secondary to diabetes mellitus.  No 
actions have been taken on these claims.  They are hereby 
referred back to the RO for appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims service connection for a back disorder 
which he attributes to an in-service back injury suffered 
while stationed in Germany in April 1966.  He has submitted a 
July 2004 magnetic resonance imaging report reflecting an 
impression of generalized central stenosis "most pronounced 
at the L4-L5 level." 

Evidence in the file indicates that it is a rebuilt file, as 
the original has been lost.  In June 2004, in connection with 
a claim that is not the subject of this appeal, the RO 
requested that the National Personnel Records Center (NPRC) 
provide the veteran's service medical records (SMRs).  The 
NPRC responded that the veteran's records were not available, 
having been transferred to the RO in 1987.  The RO's 
subsequent efforts to locate copies of the records allow for 
a reasonable presumption that the veteran's SMRs were lost.  

The RO's efforts to obtain copies of the veteran's SMRs were 
documented in a memorandum dated in November 2005.  It had 
first requested that the veteran provide any copies that may 
have been in his possession.  The veteran responded that he 
had none.  The RO then contacted the veteran's service 
department but no records were located.  After this brief 
summary of its efforts, the RO concluded that further efforts 
to obtain the records would be futile.

The Board notes that there is a heightened obligation to 
assist a claimant in the development of a claim, to explain 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  Russo v. Brown, 9 Vet. 
App. 46 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); see also Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005).  Although the RO made some attempts to obtain 
copies of the veteran's SMRs, it made little effort to assist 
the veteran in reconstructing his file.  The veteran was not 
asked to provide NA Forms 13055 and 13075, which are used to 
reconstruct missing SMRs and personnel files.  There was also 
no effort to obtain morning reports or other alternative 
records, which may indicate that the veteran was treated for 
a back injury while in service.  

Despite the RO's finding that further efforts to obtain the 
records are futile, the Board finds that additional measures 
should be taken in an attempt to reconstruct the veteran's 
service records and to assist in the development of his 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran complete NA 
Form 13055, Request for Information Needed 
to Reconstruct Medical Data and NA Form 
13075, Questionnaire About Military 
Service.  He should provide as much detail 
as he can about his military service and 
his inservice injury, to include his full 
company designation, the name and location 
of the facility in which he was treated, 
the length of his treatment, and any other 
information that may assist VA in locating 
relevant medical records.  

2.  Once the information is received, 
forward it to the NPRC and/or the U.S. 
Army and Joint Services Records Research 
Center so that a search of alternative 
sources can be undertaken.  Specific 
requests for morning reports and other 
alternative records showing an injury to 
the veteran in April 1966 in Germany 
should be made.  If the veteran is able to 
identify the facility at which he was 
treated, a request should also be made of 
that facility for any records of his 
treatment.

3.  Thereafter, conduct any development 
made necessary by any additional evidence 
received and readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



